Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014232809 A (Foreign Patent Document 3 of the Information Disclosure Statement filed 2 March 2021, hereby referred to as JP ‘809) in view of US 20080097729 A1 (Jung).
Regarding Claims 1, 12, and 17, JP ‘809 discloses a method for correcting defects on a wafer of a semiconductor device. The method includes the steps of patterning a first resist applied on a wafer through exposure and development (paragraph 0014 of the English translation), performing defect inspection on the pattern of the first resist formed on the wafer (paragraph 0015 of the English translation), generating design data based on the result of the inspection (paragraph 0016-0017 of the English translation), using the design data to correct the defect (paragraph 0017 of the English translation), and patterning a second resist coated on the wafer to correct the defect within the same exposure process (paragraph 0018 of the English translation). JP ‘809, however, is silent about the preparation of first and second design patterns and adjusting the second design data based on the design data generated as a result of the inspection step. Jung teaches a mask manufacturing method. In the method taught by Jung, a first mask data pattern is designed, followed by designing a second mask data pattern for forming the first mask data pattern (Jung, paragraph 0008). An emulation pattern is formed, and an inspection is done to compare the emulated pattern with the first mask data pattern. The second mask data pattern is modified according to the results of the comparison of the emulated pattern with the first mask data pattern. See Jung, paragraph 0008. Separate third mask data patterns are designed if it is determined that the differences between the first emulation pattern and the first mask data pattern are insignificant (Jung, paragraph 0033). JP ‘809 and Jung are analogous art because both references relate to the production and correction of masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use first and second design data patterns and generate third design data as a result of inspection, as taught by Jung, in the method disclosed by JP ‘809 because using multiple design data patterns can allow for the formation of fine patterns that facilitate high integration in the formed mask (see Jung, paragraph 0006).
Regarding Claim 2, JP ‘809 discloses a resist is applied on a quartz substrate and may be drawn to form a resist pattern, and the pattern-formed resist may be used as a mask to dry-etch a quartz substrate to form an original plate mold (paragraph 0023 of the English translation). An electron beam may be used as the irradiation source (paragraph 0023 of the English translation).
Regarding Claims 3 and 4, JP ‘809 discloses that the wafer on which the first resist pattern was formed has another resist layer applied onto it (paragraph 0030 of the English translation). Electron beam (EB) lithography is performed on the second resist using the corrected data formed from defect inspection (paragraph 0031 and 0027-0029 of the English translation). Following development of the resist, the second pattern resist is used as a resist mask (paragraph 0033 of the English translation), said resist mask used as an etch mask (paragraph 0034 of the English translation).
Regarding Claim 8, JP ‘809 discloses that the base layer (i.e. the target object) is etched using a resist mask (paragraph 0046 of the English translation).
Regarding Claims 9-11, 16, and 18-20, JP ‘809 is silent in regards to the compensation of proximity effects. Jung, however, performs optical proximity correction of the modified second mask data pattern (Jung, paragraph 0008). Jung teaches variation in Critical Dimension (Jung, paragraph 0055) and exposure conditions such as dosage and energy of light (Jung, paragraph 0043). See also Jung, paragraph 0040-0041. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to compensate for proximity effects, as taught by Jung, in the method disclosed by JP ‘809 because compensating for proximity effects will result in the pattern accuracy being improved, resulting in no need for further correction (see Jung, paragraph 0042).
Regarding Claim 13, JP ‘809 discloses that a resist is applied on a quartz substrate and drawn to form a resist pattern, and the pattern-formed resist may be used as a mask to dry-etch the quartz substrate (JP ‘809, paragraph 0023 of the English translation). The quartz substrate is considered to be the target object. While no explicit mention to the substrate being transparent to ultraviolet light is made in JP ‘809, the instant application also utilizes a quartz substrate, thus indicating that such a material is transparent to ultraviolet light.
Regarding Claim 15, JP ‘809 is silent in regards to the pitch of the patterns. Jung, however, discloses the pitches of the patterns. See Fig. 3A. The pitch P1 is a value achieved using typical exposure equipment and the pitch P2 is a value less than the minimum pitch that can be achieved using typical exposure equipment. See Jung, paragraph 0023. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the pitches taught by Jung in the method disclosed by JP ‘809 because using these pitches creates finer patterns in the final mask (see Jung, paragraph 0006).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014232809 A (Foreign Patent Document 3 of the Information Disclosure Statement filed 2 March 2021, hereby referred to as JP ‘809) in view of US 20080097729 A1 (Jung) as applied to claim 1 above, and further in view of US 20130059235 A1 (Inazuki).
Regarding Claims 5-7, JP ‘809 is silent in regards to a hard mask film formed on the surface of a substrate. Jung teaches a hard mask layer (Jung, paragraph 0006) but is silent in regards to a metallic hard mask layer. Inazuki teaches a method of making photomasks and photomask blanks. Inazuki teaches the use of a hard mask film, said hard mask film being a multilayer film of chromium-based material (Inazuki, paragraph 0019). The hard mask film pattern serves as an etching mask (Inazuki, paragraph 0093). After pattern formation, the hard mask film is removed to complete a photomask (Inazuki, paragraph 0095). JP ‘809, Jung, and Inazuki are analogous art because each reference pertains to the manufacturing of masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a metallic hard mask as an etch mask and remove the hard mask film after etching, as taught by Inazuki, in the method disclosed by JP ‘809 (modified to include the teachings of Jung) because a chromium-based hard mask allows for higher accuracy of processing as the film becomes thinner (Inazuki, paragraph 0014), allowing for finer patterns to be formed (Inazuki, paragraph 0013).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014232809 A (Foreign Patent Document 3 of the Information Disclosure Statement filed 2 March 2021, hereby referred to as JP ‘809) in view of US 20080097729 A1 (Jung) as applied to claim 12 above, and further in view of US 20130059235 A1 (Inazuki).
Regarding Claim 14, JP ‘809 is silent in regards to a hard mask film formed on the surface of a substrate. Jung teaches a hard mask layer (Jung, paragraph 0006) but is silent in regards to a metallic hard mask layer. Inazuki teaches a method of making photomasks and photomask blanks. Inazuki teaches the use of a hard mask film, said hard mask film being a multilayer film of chromium-based material (Inazuki, paragraph 0019). The hard mask film pattern serves as an etching mask (Inazuki, paragraph 0093). After pattern formation, the hard mask film is removed to complete a photomask (Inazuki, paragraph 0095). JP ‘809, Jung, and Inazuki are analogous art because each reference pertains to the manufacturing of masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a metallic hard mask as an etch mask and remove the hard mask film after etching, as taught by Inazuki, in the method disclosed by JP ‘809 (modified to include the teachings of Jung) because a chromium-based hard mask allows for higher accuracy of processing as the film becomes thinner (Inazuki, paragraph 0014), allowing for finer patterns to be formed (Inazuki, paragraph 0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/25/2022